775 F.2d 603
David C. HERRON, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health & Human Services,Defendant-Appellee.
No. 85-1192

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Oct. 11, 1985.
Carl Weisbrod, Dallas, Tex., for plaintiff-appellant.
James A. Rolfe, U.S. Atty., Charles N. Ory, Asst. U.S. Atty., Dallas, Tex., Ms. Gayla Fuller, Acting Reg. Atty., Office of Gen. Counsel, Dept. of Health & Human Service, Karen J. Behner, Atty., Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas, A. Joe Fish, District Judge, Presiding.
Before REAVLEY and TATE, Circuit Judges.*
OPINION
TATE, Circuit Judge.


1
A panel rehearing is GRANTED and we VACATE our unpublished decision of August 27, 1985 in the above-captioned case.  The matter will be resubmitted to the panel upon the record and briefs previously filed and the supplementary briefs requested October 10, 1985.



*
 Due to his absence from the country, Judge Hill did not participate in this decision.  The case is being decided by a quorum.  28 U.S.C. Sec. 46(d)